Citation Nr: 0522908	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for sinusitis.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's sinusitis is manifested by tenderness upon 
palpitation of the bilateral maxillary sinus areas, and 
monthly flareups, with frontal and right occipital area 
headaches, and bilateral maxillary sinus area pain and 
pressure.

2.  The veteran's service medical records do not reveal any 
diagnoses of hypertension, and hypertension was not shown 
within the first year after service discharge.

3.  The veteran has a current diagnosis of hypertension.

4.  There is no medical evidence of record that relates the 
veteran's current hypertension to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 
percent disabling for sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (2004).

2.  Hypertension was not incurred in active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in May 2001 and January 2005 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him in November 2001.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. Apr. 14, 2005).

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for sinusitis following 
an initial award of service connection for this disability.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.

Service connection for sinusitis was originally denied by 
rating action dated in January 2001.  However, following the 
passage of the VCAA, the veteran's claims were reconsidered.  
Service connection was then granted by a rating action dated 
in February 2002.  A 30 percent disability evaluation was 
assigned under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6513, effective from April 24, 1999.  The veteran 
asserts that a higher rating should be established.

The veteran's service medical records document treatment for 
complaints and symptoms of sinusitis in November 1972.  This 
included diagnoses of pharyngitis and right side maxillary 
and ethmoid sinusitis.  The sinusitis was confirmed by a 
November 1972 x-ray that showed "right opacifiction of the 
right maxillary sinus with thickening of the left mucosa.  
Ethmoid sinuses also involved on right."  The radiologist's 
impression was maxillary and ethmoid sinusitis.

Subsequent to service, private treatment records show that 
the veteran was treated for sinusitis and related conditions 
six times between April 1986 and February 1991, and once 
again in February 1997.  The treatment records show that the 
veteran's sinusitis was manifested by sinus drainage, often 
lasting over one week; sore throat and ears; and nasal and 
head congestion.  

Also subsequent to service, VA treatment records show that in 
September 2001, the veteran was seen for complaints of post-
nasal drip.  A November 2001 VA sinus examination report 
restated the veteran's history of sinusitis, including the 
first incidence of the condition in November 1972.  The 
veteran reported that his sinusitis interfered with his nasal 
breathing, and that due to clogged nostrils, he snored, and 
was unable to breathe nasally when lying down.  He also 
stated that past treatments included antibiotics and over the 
counter decongestants.  During flareups, he had bilateral 
maxillary sinus area pain and pressure, occasionally with 
headaches, nausea, and a sore throat.  He rated the flareup 
sinus pain and pressure as 7 or 8 on a 10-point scale, and 
stated that once every three months the condition 
incapacitated him to the point that he required one or two 
days bed rest.  

The veteran reported monthly visits to the VA treatment 
center, but noted that the doctors often told him that 
alternate sinusitis medications would cause worsening of his 
sinus condition.  The examiner stated that because the 
veteran also had hypertension, it was most important to 
reduce the veteran's blood pressure, and that certain 
medications for the sinus condition would "aggravate the 
hypertensive patient."  

Physical examination revealed a center nasal septum, with 
pink-red bilateral nasal mucosa, tenderness with palpation of 
both the left and right maxillary sinus areas.  The diagnosis 
was chronic sinusitis, by history.  The examiner stated that 
the findings were consistent with present sinusitis, and 
opined that "the veteran's present sinus condition is more 
likely than not related to the sinus condition that was 
initially presented and treated while in the military."  An 
accompanying x-ray was unremarkable, but the radiologist 
stated that he could not exclude hypertrophic sinusitis.  

In September 2002, the veteran reported two weeks of 
progressively worsening sinus congestion and pain.  In March 
2003, the veteran was treated on two occasions: once for 
sinus drainage that made him feel sick, and later for a sinus 
headache.  In June 2003, the veteran was also treated twice, 
once for a three week history of sinus congestion and 
drainage, and later for a sinus headache.  In October 2003 
the veteran reported sinus congestion with intermittent 
headaches.  In December 2003, the veteran was found to have 
tender maxillary sinuses, nasal congestion, and sinusitis.

Diagnostic Code 6513 provides a noncompensable rating 
warranted when sinusitis is detected by x-ray evidence only.  
A 10 percent evaluation for chronic maxillary sinusitis 
requires a showing of one or two incapacitating episodes per 
year of sinusitis necessitating prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent evaluation requires a showing of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a 50 percent rating is for application.  An 
incapacitating episode of sinusitis is one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, Note 
(2004).

After careful review of the service medical records and the 
post-service record, the Board finds that the evidence fails 
to establish that the veteran's sinusitis satisfies the 
criteria for an evaluation of greater than 30 percent 
disabling.  38 C.F.R. § 4.97.  The veteran experiences three 
or more incapacitating episodes per year of sinusitis, as 
required by the 30 percent criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  However, the evidence does not show 
that the veteran required any surgeries for his sinusitis.  
Accordingly, an initial rating in excess of 30 percent for 
sinusitis is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.  Moreover, in the 
case of hypertension, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records do not contain any 
diagnoses of hypertension or any abnormal cardiovascular 
findings.  During an examination upon entrance into active 
military service, a blood pressure reading was 100/60.  The 
report from the veteran's examination upon separation from 
service showed a blood pressure reading of 108/66.  
Subsequent to service, private medical records from April 
1986 through October 1990 showed blood pressure readings 
ranging from 100/68 to 142/100.  However, none of these 
records provide a diagnosis of hypertension.

The first diagnosis of hypertension in the evidence of record 
was in an October 1998 VA treatment record, which also showed 
a blood pressure reading of 150/100. Further VA treatment 
records from September 2001 through December 2003 showed 
continued confirmed diagnoses of hypertension, with blood 
pressure readings ranging from 140/80 to 175/105.

In this case, there is no showing of hypertension in service 
or within the year subsequent to service discharge.  Although 
the veteran has a current diagnosis of hypertension, there is 
no medical evidence that the currently diagnosed hypertension 
is related to his military service.  The veteran stated in 
his claim that his high blood pressure began in service.  
However, although the evidence of record includes private 
treatment records beginning in 1986, which reflect that blood 
pressure readings were continually taken, no evidence exists 
of a hypertension diagnosis prior to October 1998, 
approximately 24 years after the veteran was separated from 
active military service.


Accordingly, service connection for hypertension is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent 
disabling for chronic sinusitis is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


